RAPP, V.C.J.,
concurring in part and dissenting in part:
T 1 I concur as to the Majority's holding on the breach of contract claim, but dissent relative to the Majority's holding on the bad faith claim. I would hold there is sufficient evidence upon which reasonable men could disagree concerning the bad faith claim and, therefore, this is an issue for the trier of fact and not subject to summary judgment. I do agree that an insurer has a right to dispute any claim without fear of bad faith when the insurer's dispute is made in good faith and upon solid evidence, and not upon the shifting sands foundation on which the refusal here was based. Accordingly, I would hold the trial court erred in its grant of summary Judgment in the bad faith matter.